DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 10/14/2020. Claims 1-30 are pending for this examination.


Invention Summary as understood by the Examiner



This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application is about development and deployment of a multi-channel and multi-modal conversational application. The application is created using visually available library functions which can be added to the application using a visual user interface. The application uses both audio and visual modality. In the examiner’s opinion, the claim limitations are too broad and can be found in the art easily. Applicant can consider adding novel features of the application to the independent claims for advancing prosecution. The examiner currently does not have any suggestions for amendments.  

Analogous art

In broad interpretation, instant application is about conversational application creation, deployment and testing. Prior arts which teach any of these technologies are considered to be analogous art to the instant application.

Acknowledgement

In light of applicant’s amendments objections to the title, abstract, drawings, and claim 20, have been withdrawn. 
Claims 1, 3, 4, 11, 13, 14, 20, 21, 23, and 24 have been amended.
Claims 2, 12 and 22 have been canceled.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 4, 11, 13, 14, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bodin et al. (hereinafter Bodin, Publication No.: US 11,249,731).



As per claim 1, (Currently Amended) Bodin teaches,

A computer-implemented method, executed on a computing device, comprising: 

enabling the development of a conversational application within a first environment; (Bodin Fig. 4G box 4070 shows a “Conversational Bot module”. This is the conversational application. Fig. 4G shows architecture 2000. Bodin recites in column 16 starting at line 26, “FIG. 2A illustrates a computing architecture 2000 for the IDXDP and related processes implemented in the illustrative environment 1000 of FIG. 1A. In embodiments, the IDXDP and related processes are utilized within an Interactive
Development Environment (IDE) as a user develops a digital application.” This is the development environment or first environment.) 
enabling the deployment of the conversational application within a second environment, (Bodin recites in column 5 starting at line 2, “The outcome can range from the development of a digital application, to the design ( e.g., look and feel) of the digital application, to the deployment of the digital application within an enterprise, etc.”. Fig. 4H box 4092 shows “publish app”. Fig. 4G box 4055 shows a user device. This is the second environment.) 
wherein the conversation application is an omnichannel conversational application that includes a first channel and at least a second channel, (Bodin Fig. 1C shows an omni-channel platform. Bodin recites in column 11, starting at line 48, “As should be understood by those of skill in the art, onmi-channel is a multichannel approach to sales that seeks to provide the customer with a seamless experience.” This shows that the omni-channel is a multichannel, i.e., it has at least two channels.) 
wherein one of the first environment and the second environment is one of an SaaS environment, a cloud environment, and a local environment, and (Bodin recites in column 10, starting at line 62, “In embodiments, one or more aspects, functions and/or processes described herein may be performed and/or provided via cloud computing environment 1100.” Bodin recites in column 11, starting at line 24, “The cloud computing nodes 1100 may be configured such that cloud resources provide computing resources to client devices through a variety of service models, such as Software as a Service (SaaS), Platforms as a service (PaaS), Infrastructure as a Service (IaaS), and/or any other cloud service models.” This shows SaaS environment for the first platform. Kony Marketplace [the second platform] is a cloud environment.) 
wherein the first environment and the second environment are different environments; (It has been shown above that the first environment is SaaS and the second environment is a client device, which is not a SaaS environment.)  
enabling an end user to initiate a session of the omnichannel conversational application in the first channel; and switching subsequently the session of the omnichannel conversational application to the at least the second channel. (Bodin recites in column 34 starting at line 23, “run programs, such as running maps to current development tool 2030 behavior or running programs on specific channels as requested by the user;”. This shows one channel. Switching channel is a characteristic of a omni-channel.) 
 
As per claim 3, Bodin teaches,

wherein the first environment is a cloud environment and the second environment is a local environment. (It has been shown above [in claim 1] that first environment is a SaaS and the second environment is a client device.) 
  
As per claim 4, Bodin teaches,

The computer-implemented method of claim 1 wherein the first environment is a local environment (Bodin recites in column 8 starting at line 3, “The IDXDP also lays the foundation for further functionality described herein which allows AI (e.g., cognitive computing) to suggest better ways to achieve an outcome (e.g., building assets, service definition, etc.). The IDXDP does this by relating current actions to outcomes, which already exist, either in the developer's local workspace, a software marketplace or other repository.” This shows development environment, which is the first environment is a local workstation.) 
and the second environment is a cloud environment. (Second environment is a deployment environment. Bodin recites in column 34 starting at line 17, “5) generic publishing to the market place, even when the user does not specify the component name;”. This shows the application is published or deployed to a market place. Here the market place is the second environment, which is a cloud environment.) 

As per claims 11, 13, and 14, these are product claims that substantially parallel the limitations of the method claims 1, 3, and 4, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a product. 

As per claims 21, 23, 24, these are system claims that substantially parallel the limitations of the method claims 1, 3, and 4, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a system. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 - 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bodin as applied to claims 1, 11 and 21 in view of Whitten et al. (hereinafter Whitten, Publication No.: US 2021/0132916).

As per claim 5, Bodin teaches authoring a conversational application. Bodin does not explicitly mention, “wherein enabling the development of a conversational application within a first environment includes: enabling a user to select a plurality of functional modules from a library of functional modules within the first environment; and enabling the user to visually arrange the plurality of functional modules to form the conversational application within the first environment.” However, in analogous art of conversational application creation, Whitten teaches, 

wherein enabling the development of a conversational application within a first environment includes: 

enabling a user to select a plurality of functional modules from a library of functional modules within the first environment; and (Whitten Fig. 5, Fig. 8K step 439, Fig. 14 step 617.)

enabling the user to visually arrange the plurality of functional modules to form the conversational application within the first environment. (Whitten Fig. 14 step 617. Whitten recites in [0044] “Each of the triggers 170 and actions 172 may have a set of properties that can be configured by author 106. Therefore, when a trigger or action is selected on visual authoring canvas 122, its corresponding property values are displayed in property pane 124, where they can be edited. Also, the JSON serialization of that trigger 170 or action 172, when it is selected on visual authoring canvas 122, is displayed on JSON file display pane 126.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Bodin of conversational application development by incorporating the teaching “wherein enabling the development of a conversational application within a first environment includes: enabling a user to select a plurality of functional modules from a library of functional modules within the first environment; and enabling the user to visually arrange the plurality of functional modules to form the conversational application within the first environment”  of Whitten. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of visually selecting different modules and editing and arranging them as appropriate. 

As per claim 6, Whitten teaches, 

wherein the library of functional modules includes: 

one or more predefined functional modules; and (Whitten recites in [0030] starting at line 8, “For instance, visual authoring canvas 122 can have drag and drop functionality that allows author 106 to drag and drop elements onto, and remove visual elements from, the authoring canvas 122. 40H&K Docket No.: 119482.00xxx/19-0036-US-ORG5Holland & Knight LLP”Assignee: Nuance Communications, Inc.10 St. James Avenue This shows predefined functional modules to be dragged and dropped.) 
Inventor: Ardman et al.Boston, MA 02116-3889one or more user-defined functional modules. (Whitten recites in [0105] starting at line 3, “Action nodes can be placed in the bot by author 106 by dragging and dropping them onto visual authoring canvas 122, by configuring them using property pane 124, or by defining them on JSON file pane 126.” This shows action node [or functional module] can be defined by a user.) 
 
As per claim 7, Whitten teaches, 
further comprising: enabling the user to define the one or more user-defined functional modules. (Whitten recites in [0105] starting at line 3, “Action nodes can be placed in the bot by author 106 by dragging and dropping them onto visual authoring canvas 122, by configuring them using property pane 124, or by defining them on JSON file pane 126.” This shows action node [or functional module] can be defined by a user.) 
As per claims 15 - 17, these are product claims that substantially parallel the limitations of the method claims 5 - 7, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a product. 

As per claims 25 - 27, these are system claims that substantially parallel the limitations of the method claims 5 - 7, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a system. 

Claims 8 -10, 18 – 10, and 28 - 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bodin as applied to claims 1, 11 and 21 in view of Boloker et al. (hereinafter Boloker, Publication No.: US 2002/0194388).

  
As per claim 8, Bodin teaches authoring a conversational application. Bodin does not explicitly mention, “wherein the conversational application includes one or more of: a multi-channel conversational application; and a multi-modality conversational application.” However, in analogous art of conversational application creation, Boloker teaches, 


wherein the conversational application includes one or more of: 

a multi-channel conversational application; and (Boloker recites in [0104] “Single authoring for delivering to a multiplicity of synchronized target devices and environment provides significant advantages. For instance, as we evolve towards devices that deliver multi-modal user interaction, single authoring enables the generation of tightly synchronized presentations across different channels, without requiring re-authoring of the multi-channel applications. The MVC principle guarantees that these applications are also ready for synchronization across channels.”)

a multi-modality conversational application. (Boloker recites in [0074] “Furthermore, the term "conversational" or "conversational computing" as used herein refers to seamless multi-modal dialog (information exchanges) between user and machine and between devices or platforms of varying modalities (I/O capabilities), regardless of the I/O capabilities of the access device/channel, preferably, using open, interoperable communication protocols and standards,…”.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Bodin of conversational application development by incorporating the teaching “wherein the conversational application includes one or more of: a multi-channel conversational application; and a multi-modality conversational application” of Boloker. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of creating a multi-channel and multi-modal application so that it can work with different platform over different communication channels. 


As per claim 9, Boloker teaches, 

wherein the multi-channel conversational application includes one or more of:

 an IVR channel; ((Boloker recites in [0271] “For IVR (interactive voice response) functionality, a Transfer function is used for setting focus on a Transfer root node and a Disconnect function is used for setting focus on disconnect root node.”)

an SMS channel; (not considered)

a mobile-based channel; and (not considered)
 
a web-based channel. (Boloker recites in [0141] “In general, based on the discussion in the previous sections and our experience with multi-channel, multi-modal and conversational applications, the following is an outline of preferred features that are incorporated within multi-modal browsers/platforms, as well as preferred interfaces and communication protocols.” This shows a web-based channel.) 

As per claim 10, Boloker teaches, 

wherein the multi-modality conversational application includes one or more of: 

an audio-based communication modality; and (Boloker recites in claim 16, “The multi-modal browser of claim 15, further comprising an audio system for capturing and encoding speech data, and a plurality of speech engines for processing speech data.”)

a visual-based communication modality. (Boloker recites in [0080] last sentence “The multi-modal interface driving the various devices can equivalently choose to display certain information visually while speaking other aspects of the conversation.”)

References of Note

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.










Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        May 7, 2022